DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 8/24/2020.
	Claims 1-13 have been canceled by applicant.
	Claims 14-33 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
6.	Claims 14-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,772,700. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the patent.
 The claims of the patent and the claims of the present application are both directed to a surgical system including an adapter, plurality of different types of loading units, a GMR IC. While the claims of the present application and the claims of the patent may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.
Patented claims 1-16 disclose all of the structure defined in application claims 14-33. Therefore, patented claims 1-16 are in essence a “species” of the generic invention of application claims 14-33.  It has been held that a generic 
The application claims and patented claims match-up as follows:
Application Claims	Patent Claims US 10,772,700
14,15,16,17,18		1,2,15,16
19				3
20				4
21				5
22				6
23,24,25			7
26				8
27				9
28				10
29				11
30,31				12
32				13
30				14
33				12


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 14-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Zemlok (US 20150209035).
With regard to claims 14 and 15, Zemlok discloses a loading unit detection system (as seen in figs 15A & 15B) comprising: an elongate member (140) defining a receiver (larger diameter portion of elongated member); a loading unit (169) including a connector (reduced diameter portion of loading unit fig. 15A) configured to be received within the receiver to releasably couple the loading unit (169) to the elongate member (140); a magnet (173, 175) supported on the connector (reduced diameter portion of loading unit fig. 15A), the magnet (173, 175) configured to translate relative to elongate member (140) as the connector is received within the receiver; and a GMR IC (181 flex circuit, 183 sensor considered GMR IC; The displacement sensors can be switches, contacts, magnetic sensors, optical sensors, variable resistors, linear and rotary variable displacement transducers which can be spring loaded par. 0263) The amount of the displacement is analyzed by the sensors and converted into identification data, allowing the instrument 10 to determine staple size, cartridge length, type of the loading unit 169 par. 0163).  
With regard to claim 16, Zemlok discloses the system, wherein the magnet (173, 175) is embedded within the corresponding loading unit (169).    
With regard to claim 17, Zemlok discloses the system, wherein the GMR IC is embedded within the distal end portion of the adapter (as seen in fig. 15A).  
With regard to claim 18, Zemlok discloses the system, further comprising a microprocessor (500) configured to receive the differential voltage from the GMR IC.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (US 20150209035) in view of Calderoni (2015/0303996). 
With regard to claim 23, Zemlok discloses the surgical system, further comprising a handle (112) except for configured to detachably couple to a proximal end portion of the adapter. However, Calderoni discloses a handle (20)   configured to detachably couple to a proximal end portion of the adapter.
In view of Calderoni teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Zemlok by providing .

11.	Claims 24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Calderoni (2015/0303996) in view of Zemlok 
(US 20150209035).
	With regard to claim 24, Calderoni discloses a surgical instrument (10) comprising: a handle (20); an adapter (30) releasably coupled to the handle (20); a loading unit (40) releasably coupled to the adapter (30); and a loading unit detection system (55) configured to detect coupling of the loading unit (40) to the adapter (30), except for the loading unit detection system including: a magnet supported on the loading unit, the magnet translating relative to the elongate member as the loading unit is coupled to the adapter; and14PATENT APPLICATION Atty. Docket:  a GMR IC embedded within the adapter, the GMR IC configured to output a differential voltage in response to a magnetic field produced by the magnet of the loading unit, wherein the differential voltage produced by the GMR IC is indicative of the position of the loading unit within the elongate member.  
Zemlok teaches a surgical instrument (10) including a magnet (173, 175) supported on the connector (reduced diameter portion of loading unit fig. 15A), the magnet (173, 175) configured to translate relative to elongate member (140) as the The displacement sensors can be switches, contacts, magnetic sensors, optical sensors, variable resistors, linear and rotary variable displacement transducers which can be spring loaded par. 0263) embedded within the elongate member (140), the GMR IC configured to output a differential voltage in response to a magnetic field produced by the magnet of the loading unit (169), the differential voltage being indicative of the position (The amount of the displacement is analyzed by the sensors and converted into identification data, allowing the instrument 10 to determine staple size, cartridge length, type of the loading unit 169 par. 0163) of the loading unit within the receiver of the elongate member (140).  
In view of Zemlok teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Calderoni by providing the magnet and GMR IC (integrated circuit) in order to identify the loading unit and provide status information concerning the loading unit to the instrument (par. 0165, lines 1-3).
With regard to claim 31, modified Calderoni discloses the system, modified Calderoni discloses the surgical instrument, further comprising a microprocessor (22) disposed within the handle (20), the microprocessor (22) 
  With regard to claim 32, modified Calderoni discloses the system, wherein the signal received by the microprocessor (22) is indicative of the type of loading unit (40).  

Allowable Subject Matter
12.	Claims 19-22, 25-30 and 33 are not rejected under prior art of record but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
With regard to claim 19, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the surgical system, further comprising an operational amplifier and a latch, the operational amplifier configured to receive the differential voltage from the GMR IC and transmit an amplified output to the latch, the latch having a first state when the Page 2 of 6Docket No.: C00016125US02CON (203-11764 CON) Preliminary Amendment amplified output is below a threshold and a second state when the amplified output is above the threshold. 
With regard to claim 22, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the surgical system, further comprising an instrument amplifier and a filter, the instrument amplifier configured to receive the differential voltage from the GMR IC and output an amplified signal to the filter, the filter configured to output a filtered signal indicative of the type of the loading unit coupled to the adapter.
	With respect to claim 25, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the system, further comprising an operational amplifier and a latch, the operational amplifier receiving the differential voltage from the GMR IC and transmitting amplified output to the latch, the latch having a first state when the amplified 13PATENT APPLICATION Atty. Docket: output is below a threshold and a second state when the amplified output is above the threshold.  
With regard to claim 33, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the surgical system, further comprising an instrument amplifier and a filter, the instrument amplifier configured to receive the differential voltage from the GMR IC and output an amplified signal to the filter, wherein the filter is configured to output a filtered signal indicative of the position of the loading unit relative to the adapter and a type of the loading unit coupled to the adapter. 
 
Conclusion
13.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/14/2022